         Case 3:20-cv-03194-RS Document 29 Filed 11/19/20 Page 1 of 5



 1   BRIAN D. BERRY, CA Bar No. 229893
     brian.berry@ogletree.com
 2   ANDREW M. MASSARA, CA Bar No. 282913
     andrew.massara@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   Steuart Tower, Suite 1300
     One Market Plaza
 5   San Francisco, CA 94105
     Telephone:    415-442-4810
 6   Facsimile:    415-442-4870
 7   THOMAS A. LIDBURY, IL Bar No. 6211158*
     thomas.lidbury@ogletree.com
 8   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 9   155 North Wacker Drive, Suite 4300
     Chicago, IL 60606
10   Telephone:    312-916-2168
     Facsimile:    312-807-3619
11   *Admitted Pro Hac Vice
12   Attorneys for Defendant
     PARKER UNIVERSITY
13   Attorney names continued on next page
14                                UNITED STATES DISTRICT COURT

15                               NORTHERN DISTRICT OF CALIFORNIA

16   DR. LAURIE KLEIN, DR. CRAIG MAURER,        Case No. 3:20-cv-03194-RS
     DR. STEVE LIRINGIS AND LISA
17   LIRINGIS, DR. TODD ANTOVICH AND            STIPULATION TO CONTINUE
     CAROL ANTOVICH, DR. RANDY MANTZ            INITIAL CASE MANAGEMENT
18   AND CARLENE MANTZ, DR. PAMELA              CONFERENCE; ORDER
     HART, DR. GREG MOLIS, DR. LES              AS MODIFIED BY THE COURT
19   COHEN, DR. KEN CARLE, DR. SHANE
     STAKER AND KELLY STAKER, DR.               Complaint Filed: May 9, 2020
20   KEITH ALEXANDER, BETSY STUMMER,            Trial Date:      None Set
     DR. JOHN SUTO AND DR. BILLIE SUTO,         Judge:           Hon. Richard Seeborg
21   DR. JEFFREY FAILING, DR. MICHAEL
     GAGNON, DR. CRAIG LADOW, MIMI H.
22   DUONG, DR. CRAIG THORNALLY, DR.
     MARK de DUBOVAY AND BARBARA de
23   DUBOVAY, DR. RONALD B. SANDERS,
     DR. PEGGY ANDERSON, AND DR. PAM
24   WACHHOLZ AND BOB NESTE,
25                 Plaintiffs,
26          v.
27   PARKER UNIVERSITY,
28                 Defendant.

                                                                  Case No. 3:20-cv-03194-RS
        STIPULATION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
          Case 3:20-cv-03194-RS Document 29 Filed 11/19/20 Page 2 of 5



 1   SBAITI & COMPANY PLLC
     Mazin A. Sbaiti, CA Bar No. 275089
 2   mas@sbaitilaw.com
     Jonathan E. Bridges (Pro Hac Vice Motion Forthcoming)
 3   Texas Bar No. 1028835
     Brad J. Robinson (Pro Hac Vice Motion Forthcoming)
 4   Texas Bar No. 24058076
     2200 Ross Avenue, Suite 4900W
 5   Dallas, TX 75201
     Telephone: (214) 432-2899
 6   Facsimile: (214) 853-4367
 7   Attorneys for Plaintiffs
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                 Case No. 3:20-cv-03194-RS
        STIPULATION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
          Case 3:20-cv-03194-RS Document 29 Filed 11/19/20 Page 3 of 5



 1          Plaintiffs Dr. Laura Klein, et al. (“Plaintiffs”) and Defendant Parker University (“Parker”)
 2   hereby jointly stipulate as follows:
 3          On September 23, 2020, this Court continued the Initial Case Management Conference
 4   (“CMC”) from October 8, 2020 to December 10, 2020. Dkt. 22. On October 12, 2020, the Parties
 5   stipulated to continue Parker’s Deadline to respond to Plaintiffs’ First Amended Complaint from
 6   October 15, 2020 to October 29, 2020. Dkt. 23. On October 29, 2020, Parker filed a Motion to
 7   Dismiss for Lack of Jurisdiction (Dkt. 24) and a Motion to Dismiss for Failure to State a Claim
 8   (Dkt. 25), both of which were set for hearing on December 3, 2020, prior to the CMC. On
 9   November 6, 2020 and pursuant to the stipulation of the Parties, this Court continued the hearing
10   on Parker’s Motions to Dismiss until January 28, 2021. Dkt. 27.
11          To conserve the Court’s and the Parties’ resources, the Parties stipulate to and respectfully
12   request that the Court vacate the CMC currently scheduled for December 10, 2020 and reset the
13   CMC to take place on February 18, 2021. Joint Case Management Statement Due February 11, 2021.
     All parties shall appear telephonically and must contact Court Conference at (866) 582-6878 at least
14   one week prior to the Conference to arrange their participation.
15          IT IS SO STIPULATED.
16   DATED: November 19, 2020                      OGLETREE, DEAKINS, NASH, SMOAK &
                                                   STEWART, P.C.
17

18

19                                                 By: /s/ Andrew M. Massara
                                                       BRIAN D. BERRY
20                                                     THOMAS A. LIDBURY
                                                       ANDREW M. MASSARA
21
                                                        Attorneys for Defendant
22                                                      PARKER UNIVERSITY
23

24

25

26

27

28

                                               1                  Case No. 3:20-cv-03194-RS
        STIPULATION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
          Case 3:20-cv-03194-RS Document 29 Filed 11/19/20 Page 4 of 5



 1
     DATED: November 19, 2020                        SBAITI & COMPANY PLLC
 2

 3

 4                                                   By: /s/ Brad J. Robinson
                                                         MAZIN A. SBAITI
 5                                                       JONATHAN E. BRIDGES
                                                         BRAD J. ROBINSON
 6
                                                         Attorneys for Plaintiffs
 7                                                       DR. LAURIE KLEIN, DR. CRAIG MAURER,
                                                         DR. STEVE LIRINGIS AND LISA LIRINGIS,
 8                                                       DR. TODD ANTOVICH AND CAROL
                                                         ANTOVICH, DR. RANDY MANTZ AND
 9                                                       CARLENE MANTZ, DR. PAMELA HART,
                                                         DR. GREG MOLIS, DR. LES COHEN, DR.
10                                                       KEN CARLE, DR. SHANE STAKER AND
                                                         KELLY STAKER, DR. KEITH ALEXANDER,
11                                                       BETSY STUMMER, DR. JOHN SUTO AND
                                                         DR. BILLIE SUTO, DR. JEFFREY FAILING,
12                                                       DR. MICHAEL GAGNON, DR. CRAIG
                                                         LADOW, MIMI H. DUONG, DR. CRAIG
13                                                       THORNALLY, DR. MARK de DUBOVAY
                                                         AND BARBARA de DUBOVAY, DR.
14                                                       RONALD B. SANDERS, DR. PEGGY
                                                         ANDERSON, AND DR. PAM WACHHOLZ
15                                                       AND BOB NESTE
16

17
                                      SIGNATURE ATTESTATION
18
            Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document
19
     has been obtained from the other signatories.
20

21
     DATED: November 19, 2020                        OGLETREE, DEAKINS, NASH, SMOAK &
22                                                   STEWART, P.C.

23

24
                                                     By: /s/ Andrew M. Massara
25                                                       BRIAN D. BERRY
                                                         THOMAS A. LIDBURY
26                                                       ANDREW M. MASSARA
                                                         Attorneys for Defendant
27                                                       PARKER UNIVERSITY

28

                                               2                  Case No. 3:20-cv-03194-RS
        STIPULATION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
        Case 3:20-cv-03194-RS Document 29 Filed 11/19/20 Page 5 of 5



 1        IT IS SO ORDERED.
 2

 3

 4 Dated: November 19, 2020
                                           Honorable Richard Seeborg
 5                                         Judge of the United States District Court,
                                           Northern District of California
 6

 7

 8

 9                                                                                      45032752.1

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3                  Case No. 3:20-cv-03194-RS
       STIPULATION TO CONTINUE INITIAL CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
